Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Nassau County (Santagata, J.), imposed January 5, 1990, upon his conviction of leaving the scene of an accident resulting in death, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of 1⅓ to 4 years and restitution of $3,336.02.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment to a determinate period of incarceration of one year; as so modified the sentence is affirmed, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The sentence originally imposed was excessive to the extent indicated (see, People v Thompson, 60 NY2d 513; People v Suitte, 90 AD2d 80; People v Notey, 72 AD2d 279). Mangano, P. J., Brown, Balletta and Miller, JJ., concur.